J-A17032-17

                                  2017 PA Super 300



DEVON SERVICE, LLC ASSIGNEE OF                     IN THE SUPERIOR COURT OF
CUSTOMERS BANK F/K/A NEW CENTURY                         PENNSYLVANIA
BANK,

                            Appellee

                       v.

S & T REALTY AND SAUL BARSH,

                            Appellants                 No. 3595 EDA 2016


                Appeal from the Order Entered October 26, 2016
                in the Court of Common Pleas of Chester County
                        Civil Division at No.: 2013-11998


BEFORE: GANTMAN, P.J., RANSOM, J., and PLATT, J.*

OPINION BY PLATT, J.:                             FILED SEPTEMBER 20, 2017

        Appellants, S & T Realty and Saul Barsh, appeal from the order fixing

the fair market value of four foreclosed commercial properties and entering

a decree in favor of plaintiff/Appellee, Devon Service, LLC, the judgment

creditor by assignment.           Appellants claim chiefly that the trial court

improperly used lower sales prices instead of their own appraiser’s higher

valuations, and together with other purported procedural mistakes, set the



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A17032-17


fair market value too low, erroneously depriving them of a net credit of

$132,500 against the deficiency judgment they owe. We affirm.

        We derive the facts from the trial court’s opinion and our independent

review of the certified record.        Defendant/Appellant Saul Barsh is the sole

owner of the other named Appellant, S & T Realty (S & T).1 (See Trial Court

Opinion, 10/26/16, at 1).         Barsh, through S & T, owned four commercial

properties subject to mortgages in favor of Customers Bank, Appellee’s

assignor/predecessor in interest.2 Appellants ultimately defaulted.

        On December 18, 2014, the trial court granted summary judgment in

favor of Customers Bank, in the amount of $1,444,155.00. Customers Bank

eventually assigned its interest to Appellee.3         Appellee later bought the

properties at a Sheriff’s sale, on April 16, 2015.4         Appellee then timely

petitioned for a deficiency judgment.5 The trial court held a hearing on June

____________________________________________


1
 S & T was formerly owned by Barsh with his ex-wife, as general partners.
Mrs. Barsh is not a party to this appeal.
2
 Specifically, 111 West Lancaster Avenue, 115 West Lancaster Avenue, 119
West Lancaster Avenue, and 66-68 West Lancaster Avenue, all in the
Borough of Downingtown, Pennsylvania.
3
  It appears that Appellee is a wholly owned subsidiary of Customers Bank.
(See N.T. Trial, 6/22/16, at 18).
4
    The parcels were eventually sold to third parties.
5
   Petitions to fix the fair market value and accompanying deficiency
judgments are governed by Pa.R.C.P. 3281–3285.
(Footnote Continued Next Page)


                                           -2-
J-A17032-17


22, 2016, and September 16, 2016. Appellee’s appraiser, Robert B. Rogers,

determined the fair market value of the properties to be $1,030,000.00.

Appellants’ appraiser, Vincent D. Quinn, determined the properties to have a

fair market value of $1,510,000.00. In addition to providing written reports,

both appraisers testified at the hearing.

      After the hearings, the trial court issued its order, together with an

explanatory opinion. (See Order, and Decision, 10/26/16). The trial court

fixed the fair market value of the real estate at issue, net of credits,

municipal liens, etc., (which are not in dispute), to be $897,500.00.6 It also

entered a deficiency judgment of $687,704.66. (See Order, supra).

      The trial court essentially accepted the valuation of Appellee’s

appraiser, Mr. Rogers (originally prepared for Customers Bank), over

Appellants’ valuation from Mr. Quinn.            Appellants did not file a motion for

post-trial relief. See Pa.R.C.P. 227.1.

      Appellants timely appealed, on November 23, 2016.               The trial court

issued an order on November 29, 2016 for a Rule 1925(b) statement of

errors, due on December 20, 2016. Although the docket confirms that the

order was served on all counsel, neither Appellants nor appellate counsel

responded, and both deny receipt.
                       _______________________
(Footnote Continued)


6
  The buildings at 111, 115, and 119 West Lancaster Avenue sold for an
aggregate $457,500.00. 66-68 West Lancaster sold for $440,000.00.


                                            -3-
J-A17032-17


      On January 10, 2017, the trial court filed a Rule 1925(a) opinion,

noting that Appellants had failed to file a Rule 1925(b) statement of errors.

(See Rule 1925(a) Opinion, 1/10/17, at 1). It concluded that all appellate

issues were automatically waived. The trial court also expressed its belief

that the prior Order and Decision adequately explained the reasoning for its

judgment. (See id. at 2).

      Notably, Appellants and appellate counsel maintain that the trial

court’s opinion was their first notice that the court had ordered a Rule

1925(b) statement of errors. (See Sur-Reply of Appellants S & T Realty and

Saul Barsh, at 1).

      Appellants present three questions on appeal.

             I. Where the [trial] [c]ourt considered the appraisals of fair
      market value of the parties’ expert appraisers and accepted and
      relied upon the [Appellee’s] appraiser’s opinion of $1,030,000,
      did it err as a matter of law, in only crediting [Appellant(s)] with
      the (lower) [sic] sales price and not fair market value?

             II. Did the [trial] [c]ourt err as a matter of law in failing to
      apply credit for the fair market value of the foreclosed properties
      as of the date of the Sheriff’s Sale (April 16, 2015)?

            III. Did the [trial] [c]ourt err as a matter of law           by
      miscalculating interest, both by using the incorrect credit for    the
      sale of the foreclosed properties and by failing to credit the     fair
      market value of the foreclosed properties as of the date of        the
      Sheriff’s Sale (April 16, 2015)?

(Appellant’s Brief, at 4) (footnote omitted).




                                       -4-
J-A17032-17


       Appellants’ claims challenge the application of the Deficiency Judgment

Act.   (See id. at 10, 15).   In pertinent part, the Deficiency Judgment Act

provides:

              Whenever any real property is sold, directly or indirectly,
       to the judgment creditor in execution proceedings and the price
       for which such property has been sold is not sufficient to satisfy
       the amount of the judgment, interest and costs and the
       judgment creditor seeks to collect the balance due on said
       judgment, interest and costs, the judgment creditor shall
       petition the court to fix the fair market value of the real property
       sold.

42 Pa.C.S.A. § 8103(a).

             The Deficiency Judgment Act applies whenever real
       property of the debtor has been sold in execution to the
       judgment creditor for a sum less than the amount of the
       judgment, interest and costs. Under the Deficiency Judgment
       Act, the creditor’s judgment against the debtor is reduced by the
       fair market value of the property purchased by the creditor
       rather than by the actual sale price of the property.         The
       objective of the Deficiency Judgment Act is to relieve a debtor
       from further personal liability to the judgment creditor when the
       real property taken by the judgment creditor on an execution
       has a fair market value on the date of sale sufficient so that the
       judgment creditor can dispose of the property to others without
       a further loss.

Horbal v. Moxham Nat. Bank, 697 A.2d 577, 581–82 (Pa. 1997), Opinion

in Support of Affirmance (citations omitted).

       When reviewing an order fixing fair market value, an appellate court is

limited to determining whether there is sufficient evidence to sustain the

holding of the trial court, or whether the court committed reversible error of

law. See Union Nat’l Bank of Pittsburgh v. Crump, 37 A.2d 733, 734



                                      -5-
J-A17032-17


(Pa. 1944); see also Bryn Mawr Trust Co. v. Healy, 667 A.2d 719, 721

(Pa. Super. 1995), appeal denied, 681 A.2d 1340 (Pa. 1996).

      The record must be viewed in the light most favorable to the verdict

winner. See Confederation Life Ins. Co. v. Morrisville Properties, L.P.

& Site Dev., Inc., 715 A.2d 1147, 1154 (Pa. Super. 1998). Furthermore, it

is the role of the trial court to weigh the credibility of testimony and

evidence concerning valuation, including the weight to be given to expert

testimony. See id.; Healy, supra at 723 (citation omitted).

      Fair market value has been determined to be “the price a purchaser,

who is willing but not obligated to buy, would pay an owner, who is willing

but not obligated to sell.” Healy, supra at 723 (citation omitted).

      Factors that a court may consider when determining fair market value

include recent sales of realty of comparable location and description, uses to

which the realty is adapted and might reasonably be applied, demand for the

realty, income produced by it, and all elements which might affect its actual

value. See Crump, supra at 735; Confederation Life, supra at 1154. An

offer to purchase property, while having some evidentiary value, is not

conclusive of the fair market value. See Crump, supra at 735.

            Many elements properly enter into the determination of
      fair market value. Among these are recent sales of real estate of
      comparable location and description[.] . . . Other factors of
      value include (1) the uses to which the property is adapted and
      might reasonably be applied[ ]; (2) the demand for the property
      and similar properties, taking into consideration economic
      conditions which depress market value in its true sense and
      detrimentally influence such demand[;] (3) the income produced

                                    -6-
J-A17032-17


      by the property, including rents, and (4) generally, all elements
      which affect the actual value of property and therefore influence
      its fair market value[.]

Id. (citations and internal quotation marks omitted).

      “The judgment creditor must carry the burden to demonstrate its

compliance with the Deficiency Judgment Act.             The Act is to be liberally

interpreted in aid of judgment debtors.” First Fed. Sav. & Loan Ass'n of

Carnegie v. Keisling, 746 A.2d 1150, 1153–54 (Pa. Super. 2000), appeal

denied, 759 A.2d 923 (Pa. 2000) (citations and internal quotation marks

omitted).

      Finally,   insofar   as   the   resolution   of   this   appeal   requires   the

interpretation and application of 42 Pa.C.S.A. § 8103, that statutory

interpretation is a question of law, for which our standard of review is de

novo, and our scope of review is plenary. See Nw. Sav. Bank v. Knapp,

149 A.3d 95, 98 (Pa. Super. 2016).

      Here, all of Appellants claims are waived for failure to present them

first to the trial court. See Pa.R.A.P. 302(a) (“Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal”).               As

previously noted, (see supra at *2 n.5), petitions to fix the fair market

value and accompanying deficiency judgments are governed by Pa.R.C.P.

3281–3285. Specifically, Pa.R.C.P. 3285 provides that a trial to fix fair value

shall be conducted pursuant to Pa.R.C.P. 1038, Trial Without Jury.                 The

general rules applying to petitions do not apply to petitions to fix fair market


                                        -7-
J-A17032-17


value.     See Pa.R.C.P. 3285, Note.           Rule 1038 provides that for post-trial

relief, a party must file a motion pursuant to Pa.R.C.P. 227.1. See Pa.R.C.P.

1038, Note. Post-trial motions must be filed within ten days after verdict.

See Pa.R.C.P. 227.1(c)(1).         Accordingly, to preserve issues for appeal, a

timely post-trial motion must be filed.             See Pa.R.C.P. 1038; see also

Pa.R.C.P. 227.1.      Appellants did not do so.         “Grounds not specified by a

party in post-trial motions pursuant to Rule 227.1 shall be deemed waived

on appellate review.”7 Chalkey v. Roush, 569 Pa. 462, 467, 805 A.2d 491,

494 (2002) (citations and footnote omitted).

         Accordingly, all of appellants’ issues are waived.

         Appellants also fail to specify where and how the questions for review

were properly raised and preserved with the trial court.               See Pa.R.A.P.

2117(c) (“Statement of place of raising or preservation of issues.”);

see      also   Pa.R.A.P.   2119(e)     (“Statement      of   place   of   raising   or

preservation of issues”).           The claims are waived for these reasons as

well.8

____________________________________________


7
  “The purpose for Rule 227.1 is to provide the trial court with an
opportunity to correct errors in its ruling and avert the need for appellate
review.” Chalkey, supra at 494 n.9.
8
  Because all of Appellants’ issues are already waived, we need not address
whether they would also be waived for failure to provide a timely Rule
1925(b) statement of errors, as suggested by the trial court, and we decline
to do so.


                                           -8-
J-A17032-17


      Moreover, they would not merit relief.

      We address Appellants’ claims together, because they are interrelated.

All assert trial court error in the failure to credit fair market value.        (See

Appellants’ Brief, at 4).

      Under our standard of review, considering the record as a whole,

viewed in the light most favorable to Appellee as the verdict winner, we

conclude that trial court properly determined the deficiency judgment. Its

order correctly reflects the applicable law. And it is supported by sufficient

competent evidence.

      All of Appellants’ claims rely on the frequently repeated assertion that

the trial court “only credit[ed]” the sales price, instead of the fair market

value. (Id. at 4; see also, e.g., id. at 6, 9-11). This assumption is never

referenced to the record, but presumably relies on the trial court’s isolated

allusion to the sales prices at ¶ 11 of its “Conclusions of Law.” (See Trial

Court Decision, 10/26/16, at 17).

      Appellants’     single-minded   insistence   that   the   trial   court   relied

exclusively and improperly on the sales price data ignores the reality that

comparable sales are one valid factor in the assessment of fair market

value.   See Crump, supra at 735.         In fact, the hallmark of fair market

value is “the price a purchaser, who is willing but not obligated to buy, would

pay an owner, who is willing but not obligated to sell.” Healy, supra at 723

(citation omitted).


                                       -9-
J-A17032-17


      Furthermore, it ignores the trial court’s meticulous and comprehensive

assessment of other factors addressed by the appraisers, including the

general poor condition of the properties, bad rental history, uncooperative

(non-paying) tenants, deferred maintenance, needed repairs, zoning and

parking problems, the inability to sell the properties at higher listed prices,

offers only well below the asking price, under-leasing, severe frozen sewer

problems, a compromised roof (“leaking like a sieve”), and so forth. (Trial

Ct. Decision, at 6; see also id. at 1-17).

      Moreover, aside from the repetitive insistence that the trial court

erroneously credited sales prices, Appellants fail to develop a meaningful

argument that there was any irregularity in the process of purchase and

resale.

      To the contrary, the trial court found there was no evidence that the

court-appointed receiver, Daniel McIntosh, a real estate agent accepted as

an expert at the hearing, received any instructions to “dump the properties”

(Trial Court Decision, at 4), “discount” them (id. at 6), or sell them for less

than they were worth (see id.).

      Similarly, the trial court accepted the testimony of Mr. Rogers that

nobody told him to “lowball the appraisal,” (id. at 9), and he did not do so.

(See id.).

      We view this record in the light most favorable to Appellee as the

verdict winner. See Confederation Life, supra at 1154. We defer to the


                                    - 10 -
J-A17032-17


trial court on findings of fact supported by the record, and on its assessment

of expert testimony. See id.; see also Healy, supra at 723.

      Accordingly, we conclude that under our standard of review there is

sufficient evidence to sustain the holding of the trial court.     The court

committed no reversible error of law.      Even if Appellants had not waived

their issues, they would not be entitled to any relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 9/20/2017




                                     - 11 -